Citation Nr: 1019038	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-32 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Lakeland Regional Medical Center 
on May 27, 2005.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The appellant in this case is the medical provider that 
provided the Veteran with medical services on May 27, 2005.  
A claimant for payment or reimbursement under 38 U.S.C.A. § 
1725 must be the entity that furnished the treatment, the 
Veteran who paid for the treatment, or the person or 
organization that paid for such treatment on behalf of the 
Veteran.  38 C.F.R. § 17.1004(a) (2009). Thus, the 
appellant/hospital has standing in this case. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 determination by the VA 
Medical Center in Tampa, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2007, the RO issued a statement of the case (SOC) 
on this matter.  While the appellant and Veteran's name were 
listed properly on the first page, the issue listed was for 
reimbursement for medical services rendered from April 20, 
2006, to April 21, 2006 rather than May 27, 2005.  Also, on 
the second page of the SOC, a different Veteran's name 
appears and the issue is for medical services rendered in 
August 25, 2004 at a private facility in Tampa, Florida.  On 
remand, an accurate and complete SOC pertaining to the 
appellant/Veteran's issue should be attached to the Veteran's 
claims folder. 

Accordingly, the case is REMANDED for the following action:

Associate a complete SOC for this 
particular appellant's case with the 
claims folder.  After ensuring any other 
necessary development has been completed, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


